 Case 20-14603-amc          Doc 24-5 Filed 03/04/21 Entered 03/04/21 17:48:21                    Desc
                                Proposed Order Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In re:                                          :       Chapter 13
                                                :
     Gwendolyn Coleman,                         :
                                                :
                                Debtor(s)       :       Bankruptcy No. 20-14603-amc


                                               ORDER

         AND NOW, this ___________________ day of _________, 20__, upon consideration of
the Motion to Sell Real Property filed by debtor, upon notice to all interested parties, upon the
filing, and any response thereto, and after a hearing before the Court and for good cause shown,
it is hereby

        ORDERED, that debtor is granted permission to sell her real property located at 4938
Hazel Avenue, Philadelphia, PA 19143 (“Property”), for the sale price of $392,000, pursuant to
the terms of a certain amended real estate agreement of sale dated as of February 15, 2021, to
the buyer(s) thereunder, Amber T. Tyler and Robert C. Johnson (“Buyer(s)”), who have been
represented to be purchasing the Property at arms-length.

       The proceeds of the sale, including any funds held as a deposit made by or on behalf of
the Buyer(s), shall be distributed at closing in the following manner:

         1.     Liens in Title Commitment Schedules                             $181,433.00

         2.     Real estate commission, at no greater than 5%                   $ 19,600.00

         3.     Chapter 13 Trustee Disbursement                                 $ 69,689.24

         4.     Debtor Distribution:                                            $121,277.76

                Total Distribution                                              $392,000.00

        After paying all liens in full and all costs of sale, the title clerk shall pay to William C.
Miller, Chapter 13 standing trustee, the balance of the sales proceeds, $69,689.24, to be
distributed by the standing trustee to his applicable commission, upon confirmation, in
accordance with Debtor’s First Amended Plan, which shall require payment to the Trustee,
Debtor’s attorney, and secured creditors.

         The title clerk shall fax a completed HUD-1 or settlement sheet from the closing directly
to the trustee immediately upon the close of the settlement, and the trustee shall promptly notify
the title company of his approval or objections to the sums to be disbursed.
 Case 20-14603-amc        Doc 24-5 Filed 03/04/21 Entered 03/04/21 17:48:21                Desc
                              Proposed Order Page 2 of 2



        Upon trustee approval, the title clerk shall fax a copy of the disbursement check to the
trustee, and shall immediately transmit the actual disbursement check to the trustee by overnight
courier.


                                                    BY THE COURT


                                                    ____________________________________
                                                    HONORABLE ASHELY M. CHAN
                                                    U.S. BANKRUPTCY JUDGE
